     Case 2:18-cr-00292-DWA Document 128 Filed 11/18/19 Page 1 of 1
      Case 2:18-cr-00292-DWA Document 124-1 Filed 11/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                        V.                             Criminal No. 18-292

ROBERT BOWERS


                                              ORDER
                                                                                                i

                                              ,(Jf_h                                            I
               AND NOW, to wit, this          /g-,       day of November 2019, upon consideration
                                                                                                I
                                                                                                I

of the Motion for Leave to File a Document Under Seal, heretofore filed by the Movant, The City of

Pittsburgh, , it is hereby ORDERED that said Motion is GRANTED.
                                                                                                i
               IT IS FURTHER ORDERED that the Motion filed in the above-captioned case, i'.s
                                                                                                I
hereby sealed until further Order of Court.                                                     !I

                                                                                                II
                                                                                                I




                                                        ~ I,J. ~
                                                        Judge Donetta    Ambrose
